                                                                                FILED  03/03/2021
        Case 9:21-cv-00071-DWM Document 4 Filed 06/08/21 Page 1 of 4                  Shirley Faust
                                                                                         CLERK
                                                                              Missoula County District Court
                                                                                 STATE OF MONTANA
                                                                               By: Ruth
                                                                                   __________________
                                                                                        Winzel
Torrance L. Coburn                                                             DV-32-2021-0000200-WS

TIPP COBURN & ASSOCIATES PC                                                           Marks, Jason
                                                                                          1.00
2200 Brooks Street
Missoula, MT 59801
ph:(406) 549-5186
torrance@tcsattorneys.com
nicole@tcsattorneys.com

      Attorney for Plaintiff

             MONTANA FOURTH JUDICIAL DISTRICT COURT,
                       MISSOULA COUNTY

MICHAEL RYAN,                             Case No.: ___________________
                                          Dept. No.: __________________
                         Plaintiff,
            vs.                               COMPLAINT and
                                           DEMAND FOR JURY TRIAL
UNITED PARCEL SERVICE, INC.,

                    Defendant.
      COMES NOW the Plaintiff, Michael Ryan, by and through his attorney

Torrance L. Coburn of TIPP COBURN & ASSOCIATES PC, and for his

Complaint against the Defendant, states and alleges as follows:

   1. Plaintiff is an individual who resides in Missoula County, Montana.

   2. Defendant United Parcel Service, Inc. is an Ohio corporation with its

principal office address located at 55 Glenlake Parkway NE, Atlanta GA 30328.

The Defendant has conducted and currently conducts business in Montana, and is

authorized to do the same. The registered agent for the Defendant is Corporation

Service Company, at 26 W. Sixth Avenue, Helena, Montana 59624-1691.

   3. Venue and jurisdiction are proper in this Court.

                   COMPLAINT and DEMAND FOR JURY TRIAL - Page 1
        Case 9:21-cv-00071-DWM Document 4 Filed 06/08/21 Page 2 of 4



   4. The Plaintiff began his employment with the Defendant on or around

October 2007.

   5. The Defendant terminated the Plaintiff’s employment on or around August

18, 2020.

   6. The Plaintiff’s position at the time of his termination by the Defendant was

Local Sort Supervisor. At the time of his termination by the Defendant, the

Plaintiff earned $19.61 per hour.

   7. Prior to his termination the Plaintiff completed the Defendant’s probationary

period of employment.

   8. During the course of the Plaintiff’s employment with the Defendant, the

Plaintiff adequately and satisfactorily performed the duties of his position as Local

Sort Supervisor.

   9. In performing the duties of his employment, the Plaintiff was not a

disruption to the operation of the Defendant’s business.

   10.No legitimate business reason existed to terminate the Plaintiff’s

employment.

   11.The termination of the Plaintiff’s employment by the Defendant was without

good cause.




                   COMPLAINT and DEMAND FOR JURY TRIAL – Page 2
          Case 9:21-cv-00071-DWM Document 4 Filed 06/08/21 Page 3 of 4



     12.The Defendant’s termination of the Plaintiff’s employment constitutes

wrongful discharge as contemplated and defined by Montana Code Annotated §

39-2-901, et seq.

     13.Due to the Defendant’s wrongful termination of the Plaintiff, the Plaintiff is

entitled to recover from the Defendant all damages as allowed by law, which

include lost wages and lost fringe benefits, in an amount to be determined at trial.

        WHEREFORE, the Plaintiff prays for relief as follows:

     A. For judgment against the Defendant in the amount of the Plaintiff’s actual,

general and special damages;

     B. For Plaintiff’s costs incurred in this action; and

     C. For such other and further relief as this Court deems just, equitable and

allowable under the laws of the State of Montana.

        DATED this 3rd day of March, 2021.

                                   TIPP COBURN & ASSOCIATES PC


                                   /s/ Torrance L. Coburn
                                   Torrance L. Coburn
                                   2200 Brooks Street
                                   P.O. Box 3778
                                   Missoula, MT 59806-3778
                                   Attorneys for Plaintiff


//

//

                     COMPLAINT and DEMAND FOR JURY TRIAL – Page 3
        Case 9:21-cv-00071-DWM Document 4 Filed 06/08/21 Page 4 of 4



                        DEMAND FOR JURY TRIAL
      COMES NOW the Plaintiff, by and through his attorneys TIPP COBURN &

ASSOCIATES PC, and demand a jury trial on all issues of fact in the above case.

      DATED this 3rd day of March, 2021.

                               TIPP COBURN & ASSOCIATES PC


                               /s/ Torrance L. Coburn
                               Torrance L. Coburn
                               2200 Brooks Street
                               P.O. Box 3778
                               Missoula, MT 59806-3778
                               Attorneys for Plaintiff




                  COMPLAINT and DEMAND FOR JURY TRIAL – Page 4
